 



Exhibit 10.46
EXECUTION COPY
TRANSITION AND EARLY RETIREMENT AGREEMENT
     THIS TRANSITION AND EARLY RETIREMENT AGREEMENT (the “Agreement”) is entered
into by and between SYSCO Corporation, a Delaware corporation (the “Company”)
and LARRY J. ACCARDI, a resident of the state of Texas (“Executive’’), as of the
Effective Date of the Agreement, as defined below.
W I T N E S S E T H:
     WHEREAS, Executive and Company are parties to that certain Executive
Severance Agreement dated August 18, 2004, as amended by that certain First
Amendment to Executive Severance Agreement dated September 3, 2004 (as amended,
the “Severance Agreement”), a copy of which is attached hereto;
     WHEREAS, Executive has indicated his intention to retire from his
employment with the Company as of the close of business on December 31, 2007
(the “Retirement Date”);
     WHEREAS, the parties hereby wish to memorialize their agreement with
respect to Executive’s retirement and to clarify his duties until his
retirement; and
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Executive’s Duties and Early Retirement.
          (a) Subject to Section 1(d) below, Executive shall continue to serve
in the positions of Executive Vice President, Contract Sales, and President,
Specialty Distribution Companies through June 30, 2007.
          (b) Subject to Section 1(d) below, during the period from July 1, 2007
through the Retirement Date, Executive shall serve in the position of Executive
Vice President, Sales and shall report directly to the Chief Executive Officer
of the Company. In this position, Executive shall perform such tasks as may be
requested by the Company’s Chief Executive Officer and the Company’s Board of
Directors. Executive shall continue to receive his base salary and all other
benefits as are in effect as of the date of the execution of this Agreement and
shall remain a participant in the Company’s Management Incentive Plan (“MIP”)
through the Retirement Date, specifically including eligibility for bonuses and
equity awards payable under the MIP on the same basis as similarly situated
executives of the Company.
          (c) Subject to Section 1(d) below, Executive shall be deemed to have
resigned as of the close of business on the Retirement Date without any further
action required by Executive or the Company. Executive’s resignation shall be
deemed to be a retirement in good standing for all purposes, including, without
limitation, for the purpose of determining Executive’s rights under the
Company’s benefit plans.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (d) Notwithstanding anything herein to the contrary, Executive may be
terminated by the Company for “cause” at any time before the close of business
on the Retirement Date. For the purpose of this Agreement, “cause” is defined as
any of the following events: (1) a material breach by Executive of Executive’s
duties and/or responsibilities to the Company or of any written policies or
directives of the Company (other than as a result of incapacity due to physical
or mental illness), which breach is (a) willful or involves gross negligence and
(b) not remedied within 15 days after receipt of written notice from the Company
which specifically identifies the manner in which such breach has occurred;
(2) the commission by Executive of any felony or misdemeanor involving willful
misconduct (other than minor violations such as traffic violations) that causes
damage to the property, business or reputation of the Company; (3) any
fraudulent or dishonest act or omission by Executive; (4) Executive’s engaging
in habitual insobriety or Executive’s use of illegal drugs or substances; or
(5) any breach by Executive of his fiduciary duties and/or duty of loyalty owed
to the Company. Any “cause” event shall be determined in the good faith
discretion of the Compensation Committee of the Board of Directors of the
Company and shall be described in writing to Executive in reasonable detail. In
the event that Executive is terminated for “cause”, Executive shall not be
entitled to receive the enhanced consideration provided in Sections 1, 2(a) and
3(a) of Exhibit A to this Agreement.
     2. Termination of the Severance Agreement.
     Company and Executive hereby agree that the Severance Agreement (including
all rights and obligations contained therein) is hereby terminated as of the
Effective Date.
     3. Allocation of Specific Consideration.
          (a) In express exchange for the enhanced consideration provided in
Sections 1, 2(a) and 3(a) of Exhibit A to this Agreement, Executive is providing
the specific covenants and agreements contained in Sections 11 through 15 of
this Agreement. These covenants and agreements are in addition to, and are not
in lieu of, any similar covenants and agreements provided by Executive as a
result of his participation in any benefit plan or program maintained by the
Company, including, without limitation, the Company’s Supplemental Executive
Retirement Plan (“SERP”), Executive Deferred Compensation Plan (“EDCP”) and any
Stock Option Plan of the Company (“Stock Option Plan”).
          (b) In exchange for all other consideration set forth in this
Agreement, the parties have agreed to the transition of Executive’s duties as
set forth in Section 1 above, to cancel all rights and obligations contained in
the Severance Agreement, and to provide the releases set forth in Sections 5 and
6 below.
     4. Acknowledgment of OWBPA Rights.
     Executive acknowledges that he has thoroughly discussed all aspects of this
Agreement with his attorney, that he has carefully read and fully understands
all of the provisions of this Agreement, and that he is voluntarily entering
into this Agreement. Executive shall have twenty-one (21) days to review and
consider this Agreement before executing it, but may waive this

-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
twenty-one (21) day period at his own voluntary election. Executive acknowledges
and understands that he shall have seven (7) days after signing this Agreement
during which he may revoke this Agreement by providing written notice to Company
within seven (7) days following its execution. Any notice of revocation of this
Agreement shall not be effective unless given in writing and received by Company
within the seven-day revocation period via personal delivery, overnight courier,
or certified U.S. mail, return receipt requested, to SYSCO Corporation, 1390
Enclave Parkway, Houston, TX 77077-2099, Attention: General Counsel. THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN (7) DAY
PERIOD HAS EXPIRED. IF EMPLOYEE REVOKES THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY
PERIOD, EMPLOYEE WILL NOT BE ENTITLED TO RECEIVE ANY OF THE RIGHTS AND BENEFITS
DESCRIBED HEREIN.
     5. Release of Claims by Executive; Release of Company Claims by Company.
     In exchange for the consideration referenced in Section 3(b) above, the
receipt and sufficiency of which is hereby acknowledged, Executive, on his
behalf and on behalf of his heirs, devisees, legatees, executors,
administrators, personal and legal representatives, assigns and successors in
interest (collectively, the “Derivative Claimants” and each a “Derivative
Claimant”), hereby IRREVOCABLY, UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS,
AND FOREVER DISCHARGES, to the fullest extent permitted by law, Company and each
of Company’s directors, officers, employees, representatives, stockholders,
predecessors, successors, assigns, agents, attorneys, divisions, subsidiaries
and affiliates (and agents, directors, officers, employees, representatives and
attorneys of such stockholders, predecessors, successors, assigns, divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees” and each a “Releasee”),
or any of them, from any and all charges, complaints, claims, damages, actions,
causes of action, suits, rights, demands, grievances, costs, losses, debts, and
expenses (including attorneys’ fees and costs incurred), of any nature
whatsoever, known or unknown, that Executive now has, owns, or holds, or claims
to have, own, or hold, or which Executive at any time heretofore had, owned, or
held, or claimed to have, own, or held from the beginning of time to the date
that Executive signs this Agreement, including, but not limited to, those claims
arising out of or relating to (i) any agreement, commitment, contract, mortgage,
deed of trust, bond, indenture, lease, license, note, franchise, certificate,
option, warrant, right or other instrument, document, obligation or arrangement,
whether written or oral, or any other relationship, involving Executive and/or
any Releasee, (ii) breach of any express or implied contract, breach of implied
covenant of good faith and fair dealing, misrepresentation, interference with
contractual or business relations, personal injury, slander, libel, assault,
battery, negligence, negligent or intentional infliction of emotional distress
or mental suffering, false imprisonment, wrongful termination, wrongful
demotion, wrongful failure to promote, wrongful deprivation of a career
opportunity, discrimination (including disparate treatment and disparate
impact), hostile work environment, sexual harassment, retaliation, any request
to submit to a drug or polygraph test, and/or whistleblowing, whether said
claim(s) are brought pursuant to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Employee Retirement Income
Security Act, the Equal Pay Act, the National Labor Relations Act, the Pregnancy
Discrimination Act, the Fair Labor Standards Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefits Protection Act, the Vocational
Rehabilitation Act, the Americans

-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
with Disabilities Act, the Family and Medical Leave Act and/or the Fair Credit
Reporting Act or any other constitutional, federal, regulatory, state or local
law, or under the common law or in equity, and (iii) any other matter (each of
which is referred to herein as a “Claim”). Notwithstanding the foregoing,
nothing contained herein shall operate to release any obligations of Company,
its successors or assigns: (i) that relates to amounts or benefits set forth on
Exhibit A, (ii) any amounts or benefits payable under any benefit plan that are
otherwise payable without regard to this Agreement (subject to the terms and
conditions of such plans), or (iii) to defend and indemnify Executive to the
maximum extent that directors and officers of corporations are required to be
indemnified under Delaware law and the Company’s Certificate of Incorporation
and Bylaws for all costs of litigation and any judgment or settlement amount
paid.
     In consideration of the covenants from Executive to Company as set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the
Company, its assigns and successors in interest, hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, Executive, his heirs, devisees, legatees,
executors, administrators, personal and legal representatives, or any of them,
from any and all charges, complaints, claims, damages, actions, causes of
action, suits, rights, demands, grievances, costs, losses, debts and expenses
(including attorneys’ fees and costs incurred), of any nature whatsoever (a
“Company Claim”), arising prior to the Effective Date out of events, occurrences
or omissions actually known by the Chief Executive Officer and/or the General
Counsel of the Company on the Effective Date.
     6. Release of Unknown Claims by Executive.
     Executive recognizes that he may have some claim, demand, or cause of
action against the Releasees relating to any Claim of which he is totally
unaware and unsuspecting and which is given up by the execution of this
Agreement. It is Executive’s intention in executing this Agreement, having
received the advice of legal counsel, that this Agreement will deprive him of
any such Claim and prevent Executive or any Derivative Claimant from asserting
the same. The provisions of any local, state, federal, or foreign law, statute,
or judicial decision providing in substance that this Agreement shall not extend
to such unknown or unsuspecting claims, demands, or damages, are hereby
expressly waived.
     7. No Assignment.
     Executive represents and warrants that he has not assigned or transferred,
or purported to assign or transfer, to any person, entity, or individual
whatsoever, any of the Claims released herein. Executive agrees to indemnify and
hold harmless the Releasees against any losses, settlements, judgments, defense
costs or other amounts incurred in response to any Claim, based on, arising out
of, or due to any such assignment or transfer. With respect to any Claim that is
subject to indemnification, the Releasees retain the right to control the
defense of any Claim and to resolve any such Claim upon securing Executive’s
written consent to the proposed resolution, which consent shall not unreasonably
be withheld.

-4



--------------------------------------------------------------------------------



 



EXECUTION COPY
     8. Hold Harmless.
     In furtherance of the foregoing, Executive agrees on behalf of himself and
the Derivative Claimants not to sue or prosecute any matter against any Releasee
with respect to any Claim and agrees to hold each Releasee harmless with respect
to any such suit or prosecution in contravention of this Section 8. The Company
agrees on behalf of itself and its successors and assigns not to sue or
prosecute any matter against Executive with respect to any Company Claim arising
prior to the Effective Date out of events, occurrences or omissions actually
known to the Chief Executive Officer and/or the General Counsel of the Company
on the Effective Date and agrees to hold Executive harmless with respect to any
such suit or prosecution in contravention of this Section 8.
     9. No Assistance.
     Executive understands that if this Agreement were not signed, he would have
the right voluntarily to assist other individuals or entities in bringing Claims
against the Releasees. Executive hereby waives that right and hereby agrees that
he will not voluntarily provide any such assistance absent compulsion of law. To
the extent that applicable law prohibits Executive from waiving his right to
bring and/or participate in the investigation of a Claim, Executive nevertheless
agrees that the release provided in Section 5 above encompasses his right to
seek or accept any damages or relief in any such proceeding.
     10. Restrictive Covenants.
     In express exchange for the consideration provided in Sections 1, 2(a) and
3(a) of Exhibit A to this Agreement, and following the negotiation of parties
with equal bargaining power, Executive is providing each of the covenants and
agreements contained in Sections 11 through 15 of this Agreement. With respect
to these covenants and agreements, the following definitions shall apply:
          (a) “Trade Secrets” shall mean information not generally known about
the Company Business which is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality and from which the
Company derives economic value from the fact that the information is not
generally known to other persons who can obtain economic value from its
disclosure or use. Trade Secrets include, but are not limited to, technical or
non-technical data, compilations, programs and methods, techniques, processes,
financial data, lists of actual customers and potential customers, customer
route books or lists containing the names, addresses, buying habits and business
locations of past, present and prospective customers, sales reports, price
lists, product formulae, methods and procedures relating to services.
          (b) “Confidential Information” means, to the extent not a “Trade
Secret,” other business information of the Company not generally known to the
public and which the Company desires and makes reasonable efforts to keep
confidential, including without limitation the following: information regarding
customers, employees, contractors, and the industry not

-5



--------------------------------------------------------------------------------



 



EXECUTION COPY
generally known to the public; strategies, methods, books, records, and
documents; technical information concerning products, equipment, services, and
processes; procurement procedures and pricing techniques; the names of and other
information concerning customers, and business affiliates (such as contact name,
service provided, pricing for that customer, amount of services used, credit and
financial data, and/or other information relating to the Company’s relationship
with that customer); pricing strategies and price curves; positions; plans and
strategies for expansion or acquisitions; budgets; customer, supplier and broker
lists; research; financial and sales data; trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques and strategies; prospective customers’ and
suppliers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating the Company; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information.
          (c) “Company” shall mean Sysco and all of its operating company
subsidiaries and divisions.
          (d) “Company Business” shall mean the manufacturing, distribution
and/or sale of the food or related nonfood products (including, without
limitation, paper products, such as disposable napkins, plates and cups,
tableware, such as china and silverware, restaurant and kitchen equipment and
supplies, medical and surgical supplies, cleaning supplies, and personal care
guest amenities, housekeeping supplies, room accessories and hotel and motel
textiles) distributed by the Company and/or its operating companies as of
Executive’s execution of this Agreement to restaurants, healthcare and
educational facilities, lodging establishments or other similar customers. The
parties hereto agree that, by virtue of his duties and responsibilities over
Sysco and its operating companies, including the duties set forth in Section 1
above, Executive is fully familiar with the full range of that are manufactured,
distributed and/or sold as part of the Company Business.
          (e) “Competing Business” shall mean any person, concern or entity
which is engaged in or conducts a business that is substantially the same as the
Company Business or any segment thereof and only that portion of the business
that is in competition with the Company Business.
          (f) “Territory” shall mean: (1) a 100-mile radius around each of the
physical locations (determined by mailing address) where the Company has a
Specialty Distribution Company as of Executive’s execution of this Agreement;
and (2) all counties in which any division or operating company of the Company
over which Executive has responsibility in his positions as Executive Vice
President, Contract Sales and President, Specialty Distribution Companies has
served customers at any time during the twelve (12) month period prior to the
date on which Executive signs this Agreement. Executive hereby agrees that, by
virtue of his authority in these positions, he has had the opportunity, and will
continue to have the opportunity, to enjoy particular advantages in all areas
included within the Territory and that he has been responsible for cultivating

-6



--------------------------------------------------------------------------------



 




EXECUTION COPY
business relationships throughout the Territory that provide unique competitive
advantage to the Company.
     11. Agreement to Protect Confidential Information and Trade Secrets.
          (a) Executive covenants and agrees that he will not at any time, other
than in the performance of his duties for the Company, both during and after his
employment by the Company, communicate or disclose to any person or entity, or
use for his benefit or for the benefit of any other person or entity, directly
or indirectly, any of the Company’s Trade Secrets and/or Confidential
Information. For the purposes of this Agreement, the prohibition against the
disclosure of Confidential Information only shall end three (3) years after the
termination, for any reason, of Executive’s employment with the Company. The
disclosure of Trade Secrets by the Executive is prohibited for the life of the
Executive, or until the Trade Secret information becomes publicly available
through no fault of the Executive.
          (b) Executive moreover acknowledges and confirms that he has no right,
claim or interest to any property, invention, trade secret, information or other
asset used in the business of Company and that all such property, inventions,
trade secrets, information and other assets used in the business of Company are
owned by Company or its affiliates or licensed to Company or its affiliates by
third parties not affiliated with Executive.
     12. Agreement Not to Solicit Customers and Suppliers.
     Executive recognizes that developing customers and suppliers on behalf of
the Company takes substantial time, money and personal contact. Executive
further acknowledges that Trade Secrets, Confidential Information and the
Company’s relationships with its customers and suppliers are the foundation of
the Company’s business. Executive covenants and agrees that during his
employment by the Company and for a period of three (3) years after the
termination, for any reason, of Executive’s employment with the Company, he will
not, without the prior written consent of the Company, either directly or
indirectly, on his own behalf or in the service of or on behalf of others,
solicit, or attempt to divert or appropriate to a Competing Business any
customer or supplier with whom Executive dealt on behalf of the Company at any
time during the last two (2) years of Executive’s employment with the Company.
     13. Agreement Not to Compete.
     Executive covenants and agrees that during his employment by the Company
and for a period of three (3) years after the termination, for any reason, of
Executive’s employment with the Company, he will not, without the prior written
consent of the Company, either directly or indirectly, within the Territory, on
behalf of himself or any Competing Business, engage in any business in which
Executive provides services which are the same or substantially similar to
Executive’s duties at any time during the last two (2) years of Executive’s
employment with the Company.

-7



--------------------------------------------------------------------------------



 



EXECUTION COPY
     14. Agreement Not to Solicit Employees.
     Executive covenants and agrees that during his employment by the Company
and for a period of three (3) years after the termination, for any reason, of
Executive’s employment with the Company, he will not, without the prior written
consent of the Company, either directly or indirectly, solicit, divert or
recruit any employee of the Company to leave such employment to work for a
Competing Business.
     15. Agreement Not to Disparage.
     Executive and the Company agree that neither shall make any disparaging
comments or accusations detrimental to the reputation, business, or business
relationships of the other except in connection with legal proceedings. In the
event that Executive becomes legally compelled to disclose information that may
be disparaging to the Company, or detrimental to the business or business
relationships of the Company, he shall provide the Company with prompt notice so
that the Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order remedy is not obtained, or that the party about whom the
disclosure is to be made waives compliance with the provisions of this
Agreement, Executive will furnish only such information that he is advised by
written opinion of counsel of his selection (with reasonable fees and expenses
of such counsel’s opinion to be paid by the Company) is legally required and
will exercise his best efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded any confidential
information. This Section shall not apply to disparaging comments or accusations
made in testimony or pleadings in connection with any claims asserted by
Executive in a court of law. Notwithstanding the foregoing, the parties agree
that nothing in this Agreement shall apply to or restrict in any way the
communication of information by the Company or the Executive to the extent
required by any state or federal law enforcement agency or require notice to the
Company or the Executive thereof.
     16. Remedies.
     Executive acknowledges and agrees that by virtue of the duties and
responsibilities attendant to his employment by the Company and the special
knowledge of the Company’s affairs, business, clients and operations that he has
been and will be provided as a consequence of such employment, irreparable loss
and damage will be suffered by the Company if Executive should breach or violate
any of the covenants and agreements contained in Sections 11-15 hereof.
Executive further acknowledges and agrees that each of such covenants is
reasonably necessary to protect and preserve the Company Business and the assets
of the Company. Executive therefore agrees and consents that the Company shall
be entitled to temporary, preliminary and other injunctive relief to prevent a
breach or contemplated breach by Executive of any of the covenants or agreements
contained in Sections 11-15 hereof. Executive moreover agrees that he shall not
be entitled to receive any payments payable hereunder after the date of such
breach in accordance with Sections 1, 2(a) and 3(a) of Exhibit A to this
Agreement, in the event that he breaches any of the covenants set forth in
Sections 11, 12, 14 and 15 hereof or, after sixty days following written notice
from the Company to Executive of a breach under Section 13 hereof, fails to
cease the activity that is the subject of the notice to the full satisfaction of
the Company.

-8



--------------------------------------------------------------------------------



 



EXECUTION COPY
     17. Severability.
     If any one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, such provision shall be deemed
modified to most closely resemble the original intent of the parties, without
invalidating the remainder of this Agreement; and such shall not affect any
other independent provision of this Agreement and each other independent
provision of this Agreement shall be enforced to the full extent permitted by
law.
     18. Resolution of Disputes.
          (a) If a legally cognizable dispute arises out of or relates to any
aspect of this Agreement or the breach, termination, or validity thereof, the
parties agree to resolve the dispute by binding arbitration before the American
Arbitration Association (“AAA”). Disputes subject to binding arbitration
include, without limitation, (1) all tort and contract claims; (2) claims
brought under all applicable federal, state or local statutes, laws, regulations
or ordinances, including but not limited to, Title VII of the Civil Rights Act
of 1964, as amended, the Family and Medical Leave Act; the Americans with
Disabilities Act; the Rehabilitation Act of 1973, as amended; the Fair Labor
Standards Act of 1938, as amended; the Age Discrimination in Employment Act, as
amended; the Equal Pay Act; the Civil Rights Act of 1866, as amended, and the
Employee Retirement Income Security Act of 1974; and (3) claims against the
Company’s subsidiaries, affiliated and successor companies, and claims against
the Company that include claims against the Company’s agents and employees,
whether in their capacity as such or otherwise.
          (b) Arbitration proceedings shall be held in Houston, Texas, or at
such other place as may be selected by the mutual agreement of the parties. The
arbitration shall proceed in accordance with the Employment Dispute Resolution
Rules of the AAA in effect on the date of this Agreement, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
          (c) The arbitration award shall be in writing and shall specify the
factual and legal bases for the award. In rendering the award, the arbitrator
shall determine the respective rights and obligations of the parties according
to the laws of the State of Delaware or, if applicable, federal law, and without
regard to conflict or choice of law principles. The arbitrator shall have the
authority to award any remedy or relief that a federal or state court within the
State of Delaware could order or grant, including without limitation, specific
performance of any obligation created under this Agreement; an award of
punitive, exemplary, statutory, or compensatory damages; the issuance of an
injunction or other provisional relief; the a declaration of the forfeiture of
amounts due or claimed to be due; or the imposition of sanctions for abuse or
frustration of the arbitration process.
          (d) Each party shall pay for its own fees and expenses of arbitration
including the expense of its own counsel, experts, witnesses and preparation and
presentation of evidence, except that the cost of the arbitrator and any filing
fee exceeding the applicable filing fee in federal court shall be paid by the
Company; provided, however, that all reasonable costs and fees

-9



--------------------------------------------------------------------------------



 




EXECUTION COPY
necessarily incurred by any party shall be subject to reimbursement from the
other party as part of any award of the arbitrator.
          (e) By initialing below, Executive and the Company acknowledge that
each has read the provisions of this Section 18 and agree to arbitration as
provided herein. (A duly authorized officer of the Company shall provide his or
her initials on behalf of the Company.)
LJA Executive’s Initials MCN Company Officer’s Initials
     19. General Provisions.
          (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and Company and each of their respective successors, heirs, assigns,
agents, affiliates, parents, subsidiaries and representatives.
          (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof in order to
induce the execution of this Agreement.
          (c) Except in the event that Company publicly files this Agreement or
otherwise publicly discloses its terms and conditions, Executive agrees that the
terms and conditions of this Agreement, including the consideration hereunder
shall not be disclosed to anyone and shall remain confidential and not be
disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice, the Internal Revenue Service, or state taxing agencies.
          (d) The “Effective Date” of this Agreement shall be the eighth (8th)
day after the execution of the Agreement by Executive.
          (e) This Agreement does not constitute an admission of any liability.
          (f) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
          (g) This Agreement shall in all respects be interpreted, enforced and
governed under the internal laws (and not the conflicts of laws and rules) of
Delaware.
          (h) Each of the parties represents and warrants that he or it is
legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
person or persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.

-10



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (i) This Agreement expressly supersedes the Severance Agreement and
all other prior agreements or other arrangements by and between Company and
Executive with respect to the compensation and benefits payable by Company to
Executive, including all of Company’s payment obligations for compensation set
forth in any employment agreement between the parties, whether or not in
writing, and that such prior agreements or arrangements with respect to
compensation and benefits payable by Company to Executive shall upon the
Effective Date be null and void and of no force and effect whatsoever.
Notwithstanding the foregoing, the terms and conditions of all benefit plans and
programs maintained by the Company shall remain in full force and effect as to
Executive except as expressly modified by this Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates set forth below.
EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.
EXECUTED THIS 8th DAY OF May, 2007.

              EXECUTIVE:   /s/ Larry J. Accardi              
 
           
 
  Print Name:   Larry J. Accardi    
 
           

Sworn to and subscribed before me this 8th day of May, 2007.

     
           /s/ Kim A. Webb
 
Notary Public
   

EXECUTED THIS 8th DAY OF May, 2007.

          Company: SYSCO Corporation    
 
       
By:
  /s/ Michael C. Nichols
 
   
 
       
Its:
  SVP and General Counsel
 
   

-11



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
TO
TRANSITION AND EARLY RETIREMENT AGREEMENT
     Subject to the specific terms and conditions of the Agreement, including,
without limitation, those contained in Sections 1(d) and 16 of the Agreement,
Executive shall be entitled to the following:
     1. Cash Payment.
     In express exchange for the restrictive covenants provided in Sections 11
through 15 of the Agreement and in lieu of any MIP bonus that otherwise arguably
would be due to Executive for fiscal year 2008, the Company shall pay to
Executive a bonus of Five Hundred Thousand Dollars and 00/100 Cents
($500,000.00) within ten (10) days of the Effective Date of Executive’s
execution of an agreement in substantially similar form to the Separation
Agreement and Release of All Claims attached hereto as Exhibit B.
     2. SERP.
          (a) Amount of Retirement Benefit and Vested Percentage. As of the
Retirement Date, Executive will have 18 years of MIP participation. In express
exchange for the restrictive covenants provided in Sections 11 through 15 of the
Agreement and provided that Executive enters into, and does not effectively
rescind, the Separation Agreement and Release of All Claims attached hereto as
Exhibit B (or a substantially similar form thereto), the Company will grant
Executive an additional one (1) year of MIP participation for the purpose of
determining the amount and vested percentage of Executive’s SERP retirement
benefit only and for no other purpose. As a result, as of the Retirement Date,
Executive will be ninety percent (90%) vested in his SERP retirement benefit.
Executive’s retirement benefit will remain subject to the offsets provided for
in the SERP as uniformly applied to all participants.
          (b) Timing of Payment. As of the Retirement Date, Executive will have
sufficient age and MIP participation to satisfy the “early payment criteria”
under Section 4.2(b)(ii) of the SERP, which provides that payment of Executive’s
monthly retirement benefit will commence as soon as administratively feasible
following the first day of the month following Executive’s Retirement Date.
However, because Executive is a Specified Employee (as that term is defined in
the SERP) payments of Executive’s retirement benefit cannot commence earlier
than six months following the Retirement Date. Therefore, as provided in
Section 4.2(c) of the SERP, payment of Executive’s retirement benefit will
commence as soon as administratively practicable following the date that is six
(6) months after Executive’s Retirement Date (the “Delayed Payment Date”), and
any payments delayed because of the six (6) month distribution delay, described
above, together with interest (calculated as provided under the SERP), shall be
paid to Executive in a lump sum on the Delayed Payment Date.
          (c) Final Average Compensation. Executive’s Final Average Compensation
(as defined in the SERP) will be calculated as provided in the SERP. For the
avoidance of doubt,

 



--------------------------------------------------------------------------------



 




EXECUTION COPY
the “Cash Payment” described in 1., above shall not be taken into account in
calculating Executive’s Final Average Compensation under the SERP.
     3. EDCP.
          (a) Vested Percentage. As of the Retirement Date, Executive will be
59 years of age and have 18 years of participation in the Management Incentive
Plan (as that term is defined in the EDCP). In express exchange for the
restrictive covenants provided in Sections 11 through 15 of the Agreement and
provided that Executive enters into, and does not effectively rescind, the
Separation Agreement and Release of All Claims attached hereto as Exhibit B (or
a substantially similar form thereto) the Company will grant Executive an
additional one (1) year of MIP participation for the purpose of determining the
vested percentage of Executive’s previously unvested Company Matches (as that
term is defined in the EDCP), so that at the Retirement Date, Executive will be
ninety percent (90%) vested in the previously unvested Company Matches credited
to Executive’s account in the EDCP through his Retirement Date. The parties
acknowledge and agree that the amount credited to Executive’s account as of his
Retirement Date shall include any Bonus Deferrals (as defined in the EDCP) with
respect to Executive’s 2007 MIP bonus and the associated Company Match, and the
value of any earnings to be credited to his account with respect to such
amounts.
          (b) Timing of Payment. The vested portion of the amount credited to
Executive’s account (and associated earnings) in the EDCP will be distributed to
Executive pursuant to the terms of the EDCP according to the distribution option
Executive selected for distributions upon Retirement (as defined in the EDCP).
Because Executive is a Specified Employee (as that term is defined in the EDCP)
distributions from Executive’s account cannot commence earlier than six months
following the Retirement Date. Therefore, as provided in the EDCP, distributions
from Executive’s account will commence on the Delayed Payment Date and if
Executive elected the Installment Distribution Option (as defined in the EDCP)
for distributions upon Retirement, any payments delayed because of the six
(6) month distribution delay, described above, together with interest or
earnings credited to Executive’s account with respect to such amounts
(determined as provided under the EDCP), shall be paid to Executive in a lump
sum on the Delayed Payment Date.
     4. 401(k) and Pension Plans.
     Executive’s active participation in the SYSCO Corporation Employees’ 401(k)
Plan (the “401(k)”) and SYSCO Corporation Retirement Plan (the “Pension Plan”)
will cease as of the Retirement Date. Executive will be entitled to his vested
401(k) and Pension Plan benefits in accordance with the terms of such plans.
     5. Stock Options.
     Except as otherwise provided herein, each stock option previously granted
to Executive and outstanding as of the Retirement Date will continue to vest and
may be exercised only in accordance with the terms of the applicable Stock
Option Plan and Executive’s option grants. For purposes of determining
Executive’s eligibility for continued vesting and exercise following

-13



--------------------------------------------------------------------------------



 



EXECUTION COPY
Executive’s termination of employment from the Company under the terms of the
stock option plans and Executive’s option grants, Executive will be treated as
retiring in good standing under Company policy. For the avoidance of doubt, the
unvested portion of the options granted to Executive by the Company on
September 11, 2001 (as part of the special 15,000 stock option grant solely to
participants in the MIP) shall not continue to vest following the Retirement
Date, as set forth in the Terms and Conditions of Stock Option with respect to
such grant, and the unvested portion of such options shall be forfeited by
Executive.
     6. Restricted Stock.
     Because Executive is retiring under Company policy, all contractual
restrictions on Executive’s shares of restricted stock held by Executive through
his Retirement Date shall lapse as of the Retirement Date. Accordingly, all
contractual restrictions on any shares granted to Executive under the MIP for
fiscal year 2007 shall lapse upon the Retirement Date.
     7. Long Term Incentive Cash Plan (“LTICP”).
     Executive’s termination shall be treated as a Retirement (as defined in the
LTICP) for purposes of the LTICP, and as set forth in the LTICP Executive shall
be entitled to payment for the Performance Units (as defined in the LTICP) held
by Executive through his Retirement Date after the end of the relevant
Performance Period based on actual Company performance.
     8. Medical, Dental and Vision Coverage.
     As set forth in the Company’s Early Retiree Healthcare Plan, Executive
shall be eligible to elect continued coverage for himself, his spouse and
eligible dependents under Federal COBRA and/or the Early Retiree Healthcare
Plan.
     9. Life Insurance and Disability Coverage.
     Coverage under the Company’s group life plan will continue through the
Retirement Date. Executive may purchase conversion coverage at his election.
Coverage under the Company’s disability plan will cease as of the Retirement
Date.
     10. Vacation.
     Executive will use up all vacation time prior to the Retirement Date.
     11. Legal Fees.
     The Company will reimburse Executive for the actual cost incurred in
connection with the preparation and review of this Agreement by his legal
advisors, up to a maximum of $12,000.

-14



--------------------------------------------------------------------------------



 



EXECUTION COPY
     12. Tax and Other Matters.
     The Company shall withhold all applicable taxes from amounts paid to you
hereunder and shall pay such withheld taxes over to the proper taxing
authorities. If any compensation or benefits provided for by this Agreement may
result in the application of Section 409A of the Code, the Company will modify
this Agreement in the least restrictive manner necessary in order, where
applicable, (i) to exclude such compensation or benefits from the definition of
“deferred compensation” within the meaning of said Section 409A, or (ii) to
comply with the provisions of said Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and to make such modifications, in each case, without
diminution in the economic value of the payments and benefits to be paid or
provided to Executive pursuant to this Agreement. To the extent required in
order to comply with Section 409A of the Code, amounts or benefits to be paid or
provided to Executive pursuant to this Agreement will be delayed to the first
business day on which such amounts and benefits may be paid to Executive without
resulting in liability for the excise tax, penalties and interest under
Section 409A of the Code.

-15



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
TRANSITION AND EARLY RETIREMENT AGREEMENT
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
[ATTACHED]

 



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
     THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is
entered into by and between SYSCO Corporation, a Delaware corporation (the
“Company”) and LARRY J. ACCARDI, a resident of the state of Texas
(“Executive’’), as of the Effective Date of the Agreement, as defined below.
W I T N E S S E T H:
     WHEREAS, in accordance with the Transition and Early Retirement Agreement
(“Transition Agreement”) executed by the parties, they are entering into this
Agreement upon Executive’s retirement from the Company as of December 31, 2007
(the “Retirement Date”);
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Executive’s Retirement.
     As of the close of business on the Retirement Date, Executive shall be
deemed to retire from the Company, including all positions that he formerly held
with the Company.
     2. Acknowledgment of OWBPA Rights.
     Executive acknowledges that he has thoroughly discussed all aspects of this
Agreement with his attorney, that he has carefully read and fully understands
all of the provisions of this Agreement, and that he is voluntarily entering
into this Agreement. Executive shall have twenty-one (21) days to review and
consider this Agreement before executing it, but may waive this twenty-one
(21) day period at his own voluntary choice. Executive acknowledges and
understands that he shall have seven (7) days after signing this Agreement
during which he may revoke this Agreement by providing written notice to Company
within seven (7) days following its execution. Any notice of revocation of this
Agreement shall not be effective unless given in writing and received by Company
within the seven-day revocation period via personal delivery, overnight courier,
or certified U.S. mail, return receipt requested, to SYSCO Corporation, 1390
Enclave Parkway, Houston, TX 77077-2099, Attention: General Counsel. THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN (7) DAY
PERIOD HAS EXPIRED. IF EMPLOYEE REVOKES THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY
PERIOD, EMPLOYEE WILL NOT BE ENTITLED TO RECEIVE ANY OF THE RIGHTS AND BENEFITS
DESCRIBED HEREIN OR PURSUANT TO SECTIONS 1, 2(A) AND 3(A) OF EXHIBIT A TO THE
TRANSITION AGREEMENT.
     3. Release of Claims by Executive; Release of Company Claims by Company.
     Pursuant to Exhibit A of the Transition Agreement and in exchange for the
consideration provided in Sections 1, 2(a) and 3(a) of Exhibit A and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Executive, on his behalf and on behalf
17

 



--------------------------------------------------------------------------------



 



of his heirs, devisees, legatees, executors, administrators, personal and legal
representatives, assigns and successors in interest (collectively, the
“Derivative Claimants” and each a “Derivative Claimant”), hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, Company and each of Company’s directors,
officers, employees, representatives, stockholders, predecessors, successors,
assigns, agents, attorneys, divisions, subsidiaries and affiliates (and agents,
directors, officers, employees, representatives and attorneys of such
stockholders, predecessors, successors, assigns, divisions, subsidiaries and
affiliates), and all persons acting by, through, under or in concert with any of
them (collectively, the “Releasees” and each a “Releasee”), or any of them, from
any and all charges, complaints, claims, damages, actions, causes of action,
suits, rights, demands, grievances, costs, losses, debts, and expenses
(including attorneys’ fees and costs incurred), of any nature whatsoever, known
or unknown, that Executive now has, owns, or holds, or claims to have, own, or
hold, or which Executive at any time heretofore had, owned, or held, or claimed
to have, own, or held from the beginning of time to the date that Executive
signs this Agreement, including, but not limited to, those claims arising out of
or relating to (i) any agreement, commitment, contract, mortgage, deed of trust,
bond, indenture, lease, license, note, franchise, certificate, option, warrant,
right or other instrument, document, obligation or arrangement, whether written
or oral, or any other relationship, involving Executive and/or any Releasee,
(ii) breach of any express or implied contract, breach of implied covenant of
good faith and fair dealing, misrepresentation, interference with contractual or
business relations, personal injury, slander, libel, assault, battery,
negligence, negligent or intentional infliction of emotional distress or mental
suffering, false imprisonment, wrongful termination, wrongful demotion, wrongful
failure to promote, wrongful deprivation of a career opportunity, discrimination
(including disparate treatment and disparate impact), hostile work environment,
sexual harassment, retaliation, any request to submit to a drug or polygraph
test, and/or whistleblowing, whether said claim(s) are brought pursuant to Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the
National Labor Relations Act, the Pregnancy Discrimination Act, the Fair Labor
Standards Act, the Age Discrimination in Employment Act, the Older Workers’
Benefits Protection Act, the Vocational Rehabilitation Act, the Americans with
Disabilities Act, the Family and Medical Leave Act and/or the Fair Credit
Reporting Act or any other constitutional, federal, regulatory, state or local
law, or under the common law or in equity, and (iii) any other matter (each of
which is referred to herein as a “Claim”). Notwithstanding the foregoing,
nothing contained herein shall operate to release any obligations of Company,
its successors or assigns: (i) that relates to amounts or benefits set forth on
Exhibit A of the Transition Agreement, or (ii) to defend and indemnify Executive
to the maximum extent that directors and officers of corporations are required
to be indemnified under Delaware law or the Company’s Certificate of
Incorporation and Bylaws for all costs of litigation and any judgment or
settlement amount paid.
     In consideration of the covenants from Executive to Company as set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the
Company, its assigns and successors in interest, hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, Executive, his heirs, devisees, legatees,
executors, administrators, personal and legal representatives, or any of them,
from any and all charges, complaints, claims, damages, actions,
18

 



--------------------------------------------------------------------------------



 



causes of action, suits, rights, demands, grievances, costs, losses, debts and
expenses (including attorneys’ fees and costs incurred), of any nature
whatsoever (a “Company Claim”), arising prior to the Effective Date out of
events, occurrences or omissions actually known by the Chief Executive Officer
and/or the General Counsel of the Company on the Effective Date.
     4. Release of Unknown Claims by Executive.
     Executive recognizes that he may have some claim, demand, or cause of
action against the Releasees relating to any Claim of which he is totally
unaware and unsuspecting and which is given up by the execution of this
Agreement. It is Executive’s intention in executing this Agreement, having
received the advice of legal counsel, that this Agreement will deprive him of
any such Claim and prevent Executive or any Derivative Claimant from asserting
the same. The provisions of any local, state, federal, or foreign law, statute,
or judicial decision providing in substance that this Agreement shall not extend
to such unknown or unsuspecting claims, demands, or damages, are hereby
expressly waived.
     5. No Assignment.
     Executive represents and warrants that he has not assigned or transferred,
or purported to assign or transfer, to any person, entity, or individual
whatsoever, any of the Claims released herein. Executive agrees to indemnify and
hold harmless the Releasees against any losses, settlements, judgments, defense
costs or other amounts incurred in response to any Claim, based on, arising out
of, or due to any such assignment or transfer. With respect to any Claim that is
subject to indemnification, the Releasees retain the right to control the
defense of any Claim and to resolve any such Claim upon securing Executive’s
written consent to the proposed resolution, which consent shall not unreasonably
be withheld.
     6. Hold Harmless.
     In furtherance of the foregoing, Executive agrees on behalf of himself and
the Derivative Claimants not to sue or prosecute any matter against any Releasee
with respect to any Claim released in Section 3 above and agrees to hold each
Releasee harmless with respect to any such suit or prosecution in contravention
of this Section 6. The Company agrees on behalf of itself and its successors and
assigns not to sue or prosecute any matter against Executive with respect to any
Company Claim arising prior to the Effective Date out of events, occurrences or
omissions actually known by the Chief Executive Officer and/or the General
Counsel of the Company on the Effective Date and agrees to hold Executive
harmless with respect to any such suit or prosecution in contravention of this
Section 6.
     7. No Assistance.
     Executive understands that if this Agreement were not signed, he would have
the right voluntarily to assist other individuals or entities in bringing Claims
against the Releasees. Executive hereby waives that right and hereby agrees that
he will not voluntarily provide any such assistance absent compulsion of law. To
the extent that applicable law prohibits Executive from waiving his right to
bring and/or participate in the investigation of a Claim, Executive
19

 



--------------------------------------------------------------------------------



 



nevertheless agrees that the release provided in Section 3 above encompasses his
right to seek or accept any damages or relief in any such proceeding.
     8. Return of Company Property and Proprietary Information.
          (a) Executive further promises, represents and warrants that Executive
has returned or will return to Richard Schnieders by no later than the
Retirement Date: (1) all property of Company, including, but not limited to, any
and all files, records, credit cards, keys, identification cards/badges,
computer access codes, computer programs, instruction manuals, equipment
(including computers) and business plans; (2) any other property which Executive
prepared or helped to prepare in connection with Executive’s employment with
Company; and (3) all documents, including logs or diaries, all tangible
materials, including audio and video tapes, all intangible materials (including
computer files), and any and all copies or duplicates of any such tangible or
intangible materials, including any duplicates, copies, or transcriptions made
of audio or video tapes, whether in handwriting or typewritten, that are in the
possession, custody or control of Executive or his attorneys, agents, family
members, or other representatives, which are alleged to support in any way any
of the claims Executive has released under this Agreement.
          (b) The foregoing representation shall include all Confidential
Information and Trade Secrets of Company, as these terms are defined in the
Transition Agreement. With respect to such Confidential Information and Trade
Secrets, Executive warrants and represents that he has returned all such
Proprietary Information to the Company on or before the close of business on the
Retirement Date.
     9. COBRA. Company will provide Executive with a separate notification about
his rights under COBRA to elect to continue group health insurance benefits for
a specified time as provided under Section 4980B of the Internal Revenue Code of
1986, as amended (“COBRA”), as well as certain other rights to continued health
plan coverage.
     10. Severability.
     If any one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, such provision shall be deemed
modified to most closely resemble the original intent of the parties, without
invalidating the remainder of this Agreement; and such shall not affect any
other independent provision of this Agreement and each other independent
provision of this Agreement shall be enforced to the full extent permitted by
law.
     11. Resolution of Disputes.
          (a) If a legally cognizable dispute arises out of or relates to any
aspect of this Agreement or the breach, termination, or validity thereof, the
parties agree to resolve the dispute by binding arbitration before the American
Arbitration Association (“AAA”). Disputes subject to binding arbitration
include, without limitation, (1) all tort and contract claims; (2) claims
brought under all applicable federal, state or local statutes, laws, regulations
or ordinances, including but not limited to, Title VII of the Civil Rights Act
of 1964, as amended, the Family and Medical Leave Act; the Americans with
Disabilities Act; the Rehabilitation Act of 1973, as
20

 



--------------------------------------------------------------------------------



 



amended; the Fair Labor Standards Act of 1938, as amended; the Age
Discrimination in Employment Act, as amended; the Equal Pay Act; the Civil
Rights Act of 1866, as amended, and the Employee Retirement Income Security Act
of 1974; and (3) claims against the Company’s subsidiaries, affiliated and
successor companies, and claims against the Company that include claims against
the Company’s agents and employees, whether in their capacity as such or
otherwise.
          (b) Arbitration proceedings shall be held in Houston, Texas, or at
such other place as may be selected by the mutual agreement of the parties. The
arbitration shall proceed in accordance with the Employment Dispute Resolution
Rules of the AAA in effect on the date of this Agreement, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
          (c) The arbitration award shall be in writing and shall specify the
factual and legal bases for the award. In rendering the award, the arbitrator
shall determine the respective rights and obligations of the parties according
to the laws of the State of Delaware or, if applicable, federal law, and without
regard to conflict or choice of law principals. The arbitrator shall have the
authority to award any remedy or relief that a federal or state court within the
State of Delaware could order or grant, including without limitation, specific
performance of any obligation created under this Agreement; an award of
punitive, exemplary, statutory, or compensatory damages; the issuance of an
injunction or other provisional relief; the a declaration of the forfeiture of
amounts due or claimed to be due; or the imposition of sanctions for abuse or
frustration of the arbitration process.
          (d) Each party shall pay for its own fees and expenses of arbitration
including the expense of its own counsel, experts, witnesses and preparation and
presentation of evidence, except that the cost of the arbitrator and any filing
fee exceeding the applicable filing fee in federal court shall be paid by the
Company; provided, however, that all reasonable costs and fees necessarily
incurred by any party shall be subject to reimbursement from the other party as
part of any award of the arbitrator.
          (e) By initialing below, Executive and the Company acknowledge that
each has read the provisions of this Section 11 and agree to arbitration as
provided herein. (A duly authorized officer of the Company shall provide his or
her initials on behalf of the Company.)
                     Executive’s Initials                         
                     Company Officer’s Initials
     12. General Provisions.
          (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and Company and each of their respective successors, heirs, assigns,
agents, affiliates, parents, subsidiaries and representatives.
          (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof in order to
induce the execution of this Agreement.
21

 



--------------------------------------------------------------------------------



 



          (c) Except in the event that Company publicly files this Agreement or
otherwise publicly discloses its terms and conditions, Executive agrees that the
terms and conditions of this Agreement, including the consideration hereunder
shall not be disclosed to anyone and shall remain confidential and not be
disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice, the Internal Revenue Service, or state taxing agencies.
          (d) The “Effective Date” of this Agreement shall be the eighth (8th)
day after the execution of the Agreement by Executive.
          (e) This Agreement does not constitute an admission of any liability.
          (f) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
          (g) This Agreement shall in all respects be interpreted, enforced and
governed under the internal laws (and not the conflicts of laws and rules) of
Delaware.
          (h) Each of the parties represents and warrants that he or it is
legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
person or persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.
          (i) This Agreement and the Transition Agreement expressly supersede
the all other prior agreements or other arrangements by and between Company and
Executive with respect to the compensation and benefits payable by Company to
Executive, including all of Company’s payment obligations for compensation set
forth in any employment agreement between the parties, whether or not in
writing, and that such prior agreements or arrangements with respect to
compensation and benefits payable by Company to Executive shall upon the
Effective Date be null and void and of no force and effect whatsoever.
Notwithstanding the foregoing, the terms and conditions of all benefit plans and
programs maintained by the Company shall remain in full force and effect as to
Executive except as expressly modified by this Agreement and/or the Transition
Agreement.
22

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates set forth below.
EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.
EXECUTED THIS            DAY OF                     , 2008.

             
EXECUTIVE:
                     
 
           
 
  Print Name:        
 
     
 
   

Sworn to and subscribed before me this                      day of
                    , 2008.

     
 
Notary Public
   

EXECUTED THIS            DAY OF                     , 2008.

          Company: SYSCO Corporation    
 
       
By:
       
 
 
 
   
Its:
       
 
 
 
   

23

 